




Exhibit 10.14






[intclogo2015.jpg]




Corporate Headquarters
Intel Corporation
2200 Mission College Blvd
Santa Clara, CA, 95054-1549
(409) 765-8080


November 17, 2015


Dr. Venkata S.M. “Murthy” Renduchintala


Dear Murthy:


Congratulations! On behalf of Intel Corporation (“Intel or the “Company”), I am
pleased to offer you the position of President of Intel’s Client and IoT
Business and System Architecture Group, reporting to Brian Krzanich, Intel’s
CEO. The role will be based in Santa Clara, California and you will be
responsible for leading the following organizations: Client Computing Group,
Platform Engineering Group, Software and Services Group, Design Tools Technology
Group and Internet of Things Group. In this role, you will have direct contact
and interaction with Intel’s Board of Directors and will have a leadership role
amongst Intel’s most senior executives on our Management Committee (MCM).


Base Salary. Your starting annual base salary will be $900,000, less applicable
taxes, deductions and withholdings. This base salary will be reviewed annually
as part of our performance review process and will increase commensurate with
your performance, as assessed by the CEO.


Annual Performance Bonus. You are eligible for an Annual Performance Bonus (APB)
with a target of $2,100,000 (assumes a 3X multiplier on your APB base of
$700,000). The APB is paid out in January for the prior year based on Intel’s
financial performance, as well as achievement of specified operational goals,
subject to the terms of the APB plan. The bonus will be prorated for any portion
of 2015 that you are employed with Intel. However, to help with your employment
transition, for the first three full years you are employed with Intel, if the
actual APB bonus is less than 3X your APB base , we will provide you with a
special bonus so that the combined bonuses for that year will equal $2,100,000.


Quarterly Profit Bonus. You are eligible for quarterly bonuses under the
Quarterly Profit Bonus (QPB) plan. These bonuses are determined based on Intel’s
quarterly profitability, subject to the terms of the QPB plan. Based on
historical payouts, we anticipate this will pay you approximately $28,000 per
quarter ($112,000 annually).



Page 1 of 6





--------------------------------------------------------------------------------




Hiring Bonus. In recognition of the equity and cash based compensation you will
be forfeiting by joining Intel, we will offer you a sign on bonus of $8,100,000,
less applicable taxes, deductions and withholding to be paid: $2,700,000 within
30 days of your employment start date, $2,700,000 paid on the one-year
anniversary of your employment start date, and $2,700,000 to be paid on the
two-year anniversary of your employment start date, provided you remain employed
by Intel on those subsequent dates. Should your resignation from your current
employer result in you losing your annual bonus/maturing equity awards for 2015
we will pay you a sum equal to the lesser of (i) that which you would have
received for your 2015 annual bonus/equity and (ii) $1,750,000.


New Hire Equity Grant. In recognition of the equity and cash based compensation
you will be forfeiting by joining Intel and to allow you to share in the success
of Intel Corporation through the company's stock benefit program, we are pleased
to grant you an award of Restricted Stock Units (RSUs) with a target valuation
of $8,100,000. The RSUs will be granted on the first regularly scheduled grant
date after your employment start date (“New Hire Grant Date”). The RSUs will
vest over a three year period: 1/12 of the RSUs vesting per quarter beginning on
the three-month anniversary of the grant date and continuing for three years
such that the grant is fully vested on the three-year anniversary of grant date.
The RSUs will be subject to the terms and conditions of the Intel Corporation
2006 Equity Incentive Plan, the Notice of Grant for each award, and grant
agreement linked to your Notice of Grant.


Focal Equity Grants. Each January, you will be eligible for equity awards based
on your job performance and contributions to Intel as part of Intel’s annual
performance evaluation process (“Focal”). For the first three years of your
employment, the target valuation for your annual equity award granted in January
will be guaranteed to be at least $6,000,000. Equity awards will be recommended
to be in the form of RSUs and Outperformance Stock Units (OSUs) and will be
subject to the terms and conditions of the Intel Corporation 2006 Equity
Incentive Plan, the Notice of Grant for each award and the grant agreement
linked to your Notice of Grant. We anticipate the split will be 40 percent RSUs
and 60 percent OSUs, but the exact split is subject to approval by Intel’s Board
of Directors.


Severance Provision. In the event that Intel terminates your employment during
the first three years of your employment for any reason other than Cause (as
defined below), Intel will pay you a severance payment as follows:


•
If your employment ends before the payment of the first installment of your
hiring bonus, Intel will pay you $16,200,000.



•
If your employment ends after the payment of the first installment of your
hiring bonus, but before the three month anniversary of the New Hire Grant Date,
Intel will pay you $13,500,000.



•
If your employment ends after the three-month anniversary of the New Hire Grant
Date, but before the six-month anniversary of the New Hire Grant Date, Intel
will pay you $12,825,000.


Page 2 of 6





--------------------------------------------------------------------------------




•
If your employment ends after the six-month anniversary of the New Hire Grant
Date, but before the nine-month anniversary of the New Hire Grant Date, Intel
will pay you $12,150,000.



•
If your employment ends after the nine-month anniversary of the New Hire Grant
Date, but before the one year anniversary of your employment start date, Intel
will pay you $11,475,000.



•
If your employment ends after your one year anniversary of your employment start
date, but before the twelve-month anniversary of the New Hire Grant Date, Intel
will pay you $8,775,000.



•
If your employment ends after the twelve-month anniversary of the New Hire Grant
Date, but before the 15-month anniversary of the New Hire Grant Date, Intel will
pay you $8,100,000.



•
If your employment ends after the 15-month anniversary of the New Hire Grant
Date, but before the 18-month anniversary of the New Hire Grant Date, Intel will
pay you $7,425,000.



•
If your employment ends after the 18-month anniversary of the New Hire Grant
Date, but before the 21-month anniversary of your New Hire Grant Date, Intel
will pay you $6,750,000.



•
If your employment ends after the 21-month anniversary of the New Hire Grant
Date, but before the two year anniversary of your employment start date, Intel
will pay you $6,075,000.



•
If your employment ends after your two year anniversary of your employment start
date, but before the 24-month anniversary of the New Hire Grant Date, Intel will
pay you $3,375,000.



•
If your employment ends after the 24-month anniversary of the New Hire Grant
Date, but before the 27-month anniversary of the New Hire Grant Date, Intel will
pay you $2,700,000.



•
If your employment ends after the 27-month anniversary of the New Hire Grant
Date, but before the 30-month anniversary of the New Hire Grant Date, Intel will
pay you $2,025,000.



•
If your employment ends after the 30-month anniversary of the New Hire Grant
Date, but before the 33-month anniversary of your New Hire Grant Date, Intel
will pay you $1,350,000


Page 3 of 6





--------------------------------------------------------------------------------




•
If your employment ends after the 33-month anniversary of the New Hire Grant
Date, but before the three year anniversary of your employment start date, Intel
will pay you $675,000.



The severance payment will be subject to applicable taxes, deductions and
withholdings. It will be paid no later than March 15th of the calendar year
following your termination, provided you execute and let become effective a
standard release agreement, and provided further that in the event that your
release delivery and non-revocation period spans two calendar years, payment
will be made in the second calendar year.


For purposes of this offer letter, Cause means (1) commission of an act of
material fraud or dishonesty against Intel; (2) intentional refusal or willful
failure to carry out the reasonable instructions of the Chief Executive Officer
or of Intel’s Board of Directors; (3) conviction of, guilty plea or “no contest”
plea to a felony or to a misdemeanor involving moral turpitude (where moral
turpitude means so extreme a departure from ordinary standards of honesty, good
morals, justice or ethics as to be shocking to the moral sense of the
community); (4) gross misconduct in connection with the performance of your
duties; (5) improper disclosure of confidential information or violation of
material Intel policy or Code of Conduct; (6) breach of fiduciary duty to Intel;
(7) failure to cooperate with Intel in any investigation or formal proceeding
or being found liable in a Securities and Exchange Commission enforcement action
or otherwise being disqualified from serving in your job; or (8) breach of duty
of loyalty to the Company. Prior to termination for cause, Intel shall provide
30 days prior written notice of the grounds for cause. Notwithstanding the
foregoing, you and Intel expressly agree that Intel does not expect, and will
not require, you to engage in any activities that would violate your existing
obligations to any prior employer to maintain the confidentiality of such
employer’s proprietary business information. If you refuse or fail to carry out
any instruction by the Chief Executive Officer or Intel’s Board of Directors
because of such existing obligations, your refusal or failure will not
constitute Cause for termination.


Comprehensive Benefits. Intel provides a very competitive benefits package for
its eligible employees. You will be eligible for our medical, dental, vision,
short-term and long term disability and life insurance programs. In addition, we
offer an employee Stock Purchase Plan, 401(k) Plan, deferred compensation plan
and Intel-funded profit-sharing retirement plans.


You will be eligible for about 5 weeks of vacation and 10 standard company
holidays each year. You will also be eligible for Intel’s sabbatical program
which offers an eight-week paid sabbatical after every 7 years of service, or a
4-week paid sabbatical after 4 years of service. Of course, each of these
benefits is subject to the terms and conditions of the benefit program and
plans, including waiting periods for some.


To help you plan for retirement and ensure you are prepared for the future, we
will also provide you and your family executive financial counseling from Ayco.


Travel. To ensure your time is optimized, we will provide you with first class
air travel for all domestic travel, where available, including travel between
your Orange County home and

Page 4 of 6





--------------------------------------------------------------------------------




Intel. In the event that domestic travel schedules prove difficult, we will
provide the use of a private jet for business travel. We will also offer you a
town car and driver for your daily commute in the Bay Area should you so desire.


Relocation Assistance. To assist you and your family with relocation to the Bay
Area, we will provide you with a comprehensive relocation package which will
include house hunting trips, temporary living accommodations, moving expenses,
home sale price guarantee and fees associated with the move. You will be
assigned a dedicated Relocation Specialist to assist you with your relocation
needs and provide an individual consultation on the package.


In addition, we will cover all of your travel (airfare, rental car or car lease
payments, meals, etc.) between Orange County and the Bay Area and temporary
housing costs in the Bay Area for up to 2 years following your employment start
date.


Outside Activities During Employment. During your employment, you shall devote
your full business efforts and time to Intel. This obligation, however, shall
not preclude you from engaging in appropriate civic, charitable or religious
activities, as long as they do not materially interfere with your job. Any
outside activities, including serving on a Board of Directors, must be in
compliance with Intel’s Code of Conduct.


Company Policies/Protection of Intellectual Property. Your employment is
contingent on your signing an Employment Agreement, which outlines your
obligations as an employee, including among others your obligation to protect
Intel’s intellectual property (as well as confidential information of your prior
employers and other third parties). You will be expected to abide by the
Company’s policies and procedures, including without limitation Intel’s
Employment Guidelines and Code of Conduct. You can review a copy of the
Employment Agreement at www.intel.com/jobs/offer and selecting “Employment
Forms.”


At-Will Employment. Your employment with Intel is “at will,” which means that
both Intel and you have the right to end your employment at any time, with or
without advance notice, and with or without cause. The at-will nature of your
employment may not be modified or amended except by written agreement signed by
Intel’s SVP of Human Resources and you.


Position of Trust Background Check/Work Eligibility. Because of the importance
of your position, this offer is contingent upon the successful completion of a
Position of Trust background check . You represent that all information provided
to Intel or its agents with regard to your background is true and correct. As a
further condition of employment, you are required by law, to provide appropriate
documentation of your legal right to work in the United States. A “List of
Acceptable Employment Verification Documents” is available at
www.intel.com/jobs/offer.


Entire Agreement. This offer letter including the referenced documents forms the
entire agreement between you and Intel and replaces any prior communications on
matters related to employment at Intel.

Page 5 of 6





--------------------------------------------------------------------------------




 


Intel is truly an inspirational place to work. The Intel team is overflowing
with creative drive, deep expertise, perseverance, passion and dedication, and
we are very excited to have you join the team. We hope you’ll find working at
Intel to be one of the most rewarding experiences of your life, both
professionally and personally.


As we discussed, we would like you to start on a mutually agreed upon date in
November or December 2015. Once you have accepted this offer, you will be
contacted via a separate email with regard to your first day and overall
integration with immediate availability to VIP services, including a dedicated
point of contact for all HR benefits, services, and executive compensation
programs. In the meantime, should you have any questions please contact Richard
Taylor.


Sincerely,




/s/ Brian Krzanich                
Brian Krzanich
Chief Executive Officer, Intel Corporation




Accepted and Agreed:




/s/ Dr. Venkata S.M. Renduchintala        
Dr. Venkata S.M. Renduchintala                    



Page 6 of 6



